OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2017 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—95.0% SHARES VALUE AEROSPACE & DEFENSE—0.4% Lockheed Martin Corp. 43,726 $ AIRLINES—0.5% Southwest Airlines Co. 219,906 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 215,445 APPAREL ACCESSORIES & LUXURY GOODS—1.2% Hanesbrands, Inc. 172,752 4,095,950 Kate Spade & Co.* 550,223 10,184,628 PVH Corp. 178,324 16,728,574 APPAREL RETAIL—0.3% The TJX Cos., Inc. 97,261 APPLICATION SOFTWARE—3.2% Adobe Systems, Inc.* 240,589 27,277,981 Autodesk, Inc.* 170,230 13,846,508 salesforce.com, Inc.* 471,669 37,309,018 AUTO PARTS & EQUIPMENT—0.5% Delphi Automotive PLC. 177,704 BIOTECHNOLOGY—5.2% ACADIA Pharmaceuticals, Inc.* 203,300 7,032,147 Alexion Pharmaceuticals, Inc.* 69,727 9,111,924 Biogen, Inc.* 69,894 19,377,413 BioMarin Pharmaceutical, Inc.* 113,776 9,970,191 Celgene Corp.* 327,874 38,082,565 Gilead Sciences, Inc. 52,232 3,784,208 Incyte Corp.* 217,478 26,360,508 Vertex Pharmaceuticals, Inc.* 192,017 16,488,500 BREWERS—1.3% Molson Coors Brewing Co., Cl. B 326,615 BROADCASTING—1.2% CBS Corp., Cl. B 443,568 BUILDING PRODUCTS—0.5% Johnson Controls International PLC. 309,507 CABLE & SATELLITE—3.3% Charter Communications, Inc., Cl. A* 32,072 10,389,724 Comcast Corporation, Cl. A 935,925 70,587,464 COMMUNICATIONS EQUIPMENT—0.6% Palo Alto Networks, Inc.* 101,484 CONSUMER FINANCE—0.4% LendingClub Corp.* 1,406,633 DATA PROCESSING & OUTSOURCED SERVICES—3.8% Visa, Inc., Cl. A 1,128,273 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 14,420 1,220,365 - 3 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DIVERSIFIED BANKS—(CONT.) Wells Fargo & Co. 199,137 $ 11,217,387 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% AMETEK, Inc. 194,801 FINANCIAL EXCHANGES & DATA—1.2% IntercontinentalExchange Group, Inc. 442,169 25,804,983 S&P Global, Inc. 26,865 3,228,636 FOOTWEAR—0.3% NIKE, Inc., Cl. B 156,187 HEALTH CARE EQUIPMENT—3.1% Boston Scientific Corp.* 499,843 12,026,223 Danaher Corp. 205,759 17,267,295 DexCom, Inc.* 240,026 18,998,058 Edwards Lifesciences Corp.* 181,042 17,423,482 Medtronic PLC. 149,079 11,332,985 HEALTH CARE SERVICES—0.2% Envision Healthcare Corp.* 73,572 HOME ENTERTAINMENT SOFTWARE—1.6% Activision Blizzard, Inc. 119,680 4,812,333 Electronic Arts, Inc.* 424,547 35,419,956 HOME IMPROVEMENT RETAIL—1.4% The Home Depot, Inc. 252,750 HOTELS RESORTS & CRUISE LINES—0.6% Ctrip.com International Ltd.#* 44,443 1,920,382 Marriott International, Inc., Cl. A 154,909 13,105,301 HOUSEWARES & SPECIALTIES—1.6% Newell Brands, Inc. 862,500 HYPERMARKETS & SUPER CENTERS—0.6% Costco Wholesale Corp. 88,616 INDUSTRIAL CONGLOMERATES—3.4% Honeywell International, Inc. 712,169 INDUSTRIAL GASES—1.2% Air Products & Chemicals, Inc. 217,587 INTERNET RETAIL—6.3% Amazon.com, Inc.* 180,343 148,508,854 NetFlix, Inc.* 58,790 8,272,341 INTERNET SOFTWARE & SERVICES—14.1% Alibaba Group Holding Ltd.#* 198,602 20,120,369 Alphabet, Inc., Cl. C* 224,026 178,501,677 eBay, Inc.* 299,591 9,535,981 Facebook, Inc., Cl. A* 880,160 114,702,451 Match Group, Inc.* 360,257 6,257,664 Palantir Technologies, Inc., Cl. A* ,@ 153,282 931,955 - 4 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Yahoo! Inc.* 467,005 $ 20,580,910 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 474,429 LIFE SCIENCES TOOLS & SERVICES—0.2% Thermo Fisher Scientific, Inc. 34,446 MANAGED HEALTH CARE—3.7% Aetna, Inc. 119,460 14,169,151 Centene Corp.* 145,925 9,232,675 Humana, Inc. 36,235 7,192,647 UnitedHealth Group, Inc. 377,097 61,127,424 METAL & GLASS CONTAINERS—0.1% Ball Corp. 47,560 MOVIES & ENTERTAINMENT—1.4% The Walt Disney Co. 196,349 21,726,017 Time Warner, Inc. 138,118 13,376,728 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 222,787 OIL & GAS EXPLORATION & PRODUCTION—1.7% Anadarko Petroleum Corp. 400,968 27,879,305 EOG Resources, Inc. 20,771 2,109,918 Pioneer Natural Resources Co. 69,759 12,572,665 OTHER DIVERSIFIED FINANCIAL SERVICES—0.7% Bank of America Corp. 751,506 PACKAGED FOODS & MEATS—0.4% The Kraft Heinz Co. 54,700 4,884,163 The WhiteWave Foods Co.* 72,858 4,011,561 PHARMACEUTICALS—1.8% Allergan PLC. 202,854 RAILROADS—1.0% Union Pacific Corp. 227,309 RESEARCH & CONSULTING SERVICES—0.3% Verisk Analytics, Inc., Cl. A* 95,079 RESTAURANTS—0.6% Starbucks Corp. 269,381 SEMICONDUCTORS—4.9% Broadcom Ltd. 293,963 58,645,619 Cavium Networks, Inc.* 104,054 6,889,415 Micron Technology, Inc.* 808,601 19,495,370 Microsemi Corp.* 319,275 16,969,466 NXP Semiconductors NV* 160,070 15,662,850 QUALCOMM, Inc. 90,629 4,842,307 - 5 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOFT DRINKS—1.2% PepsiCo, Inc. 288,766 $ SPECIALIZED CONSUMER SERVICES—0.1% ServiceMaster Global Holdings, Inc.* 48,230 SPECIALTY CHEMICALS—0.5% The Sherwin-Williams Co. 18,643 5,663,930 WR Grace & Co. 109,032 7,560,279 SYSTEMS SOFTWARE—6.8% Choicestream, Inc.* ,@,(a) 82,955 – Microsoft Corp. 2,147,027 138,805,295 Red Hat, Inc.* 172,212 13,067,447 ServiceNow, Inc.* 183,974 16,671,724 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.1% Apple, Inc. 1,060,418 128,681,724 Western Digital Corp. 290,978 23,199,676 TOBACCO—1.0% Philip Morris International, Inc. 269,444 TRADING COMPANIES & DISTRIBUTORS—1.3% HD Supply Holdings, Inc.* 570,953 24,151,312 United Rentals, Inc.* 56,989 7,209,678 WIRELESS TELECOMMUNICATION SERVICES—0.5% T-Mobile US, Inc.* 213,387 TOTAL COMMON STOCKS (Cost $1,961,609,681) PREFERRED STOCKS—0.3% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.1% Palantir Technologies, Inc., Cl. B* ,@ 625,130 3,800,790 Palantir Technologies, Inc., Cl. D* ,@ 81,445 495,186 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 76,682 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 715,332 – Choicestream, Inc., Cl. B* ,@,(a) 1,649,956 – – TOTAL PREFERRED STOCKS (Cost $8,711,512) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 387,502 – (Cost $387,114) – - 6 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 819,090 $ (Cost $24,141,052) REAL ESTATE INVESTMENT TRUST—1.4% SHARES VALUE MORTGAGE—0.3% Blackstone Mortgage Trust, Inc., Cl. A 238,652 SPECIALIZED—1.1% Crown Castle International Corp. 244,287 21,455,727 Equinix, Inc. 16,439 6,328,686 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $34,660,067) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 387,502 (Cost $95,841) Total Investments (Cost $2,029,605,267) (b) 97.7 % Other Assets in Excess of Liabilities 2.3 % NET ASSETS 100.0 % $ @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 9,972,504 0.40 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,029,605,267, amounted to $401,928,224 which consisted of aggregate gross unrealized appreciation of $418,124,755 and aggregate gross unrealized depreciation of $16,196,531. - 7 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) See Notes to Financial Statements - 8 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—97.3% SHARES VALUE AUSTRALIA—1.7% DIVERSIFIED METALS & MINING—1.7% BHP Billiton Ltd. 93,200 $ 1,891,238 Rio Tinto Ltd. 21,000 1,065,529 (Cost $2,318,447) BELGIUM—1.0% BREWERS—1.0% Anheuser-Busch InBev SA 16,300 1,702,172 (Cost $1,729,214) CANADA—13.3% DIVERSIFIED BANKS—2.4% Royal Bank of Canada 56,489 4,061,721 FOOD RETAIL—1.0% Alimentation Couche-Tard, Inc. 36,500 1,672,122 GOLD—0.3% Agnico Eagle Mines Ltd. 12,700 605,817 INTEGRATED OIL & GAS—2.6% Cenovus Energy, Inc. 149,200 2,036,422 Suncor Energy, Inc. 80,037 2,482,549 LIFE & HEALTH INSURANCE—3.9% Manulife Financial Corp. 207,000 3,969,144 Sun Life Financial, Inc. 68,000 2,684,045 OIL & GAS EXPLORATION & PRODUCTION—3.1% Canadian Natural Resources Ltd. 59,000 1,783,784 Encana Corp. 284,000 3,625,300 TOTAL CANADA (Cost $22,186,994) CHINA—4.9% ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Byd Co., Ltd. 150,000 829,781 HEALTH CARE FACILITIES—0.4% China Resources Phoenix Healthcare Holdings Co., Ltd.* 449,200 604,342 INTERNET SOFTWARE & SERVICES—4.0% Alibaba Group Holding Ltd.#* 36,000 3,647,160 Tencent Holdings Ltd. 127,500 3,333,536 TOTAL CHINA (Cost $6,818,474) FRANCE—7.2% AUTO PARTS & EQUIPMENT—0.9% Valeo SA 23,839 1,457,166 BIOTECHNOLOGY—0.2% DBV Technologies SA#* 12,100 417,692 DIVERSIFIED BANKS—2.6% BNP Paribas SA 37,064 2,371,272 - 9 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FRANCE—(CONT.) DIVERSIFIED BANKS—(CONT.) Societe Generale SA 44,000 $ 2,151,252 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Schneider Electric SE 12,000 858,728 HOME ENTERTAINMENT SOFTWARE—0.4% UBISOFT Entertainment* 20,200 664,201 INTEGRATED OIL & GAS—2.6% TOTAL SA 87,550 4,430,019 TOTAL FRANCE (Cost $11,944,008) GERMANY—9.9% APPLICATION SOFTWARE—1.1% SAP SE 20,836 1,905,633 AUTOMOBILE MANUFACTURERS—1.7% Bayerische Motoren Werke AG 31,946 2,917,267 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.1% KION Group AG 32,000 1,950,387 HEALTH CARE SERVICES—0.6% Fresenius Medical Care AG & Co. 11,700 955,098 INDUSTRIAL CONGLOMERATES—1.2% Siemens AG 16,500 2,134,612 INTEGRATED TELECOMMUNICATION SERVICES—1.0% Deutsche Telekom AG 99,000 1,733,355 MULTI-LINE INSURANCE—1.1% Allianz SE 11,500 1,954,772 PHARMACEUTICALS—1.4% Bayer AG 21,000 2,332,878 SPECIALIZED FINANCE—0.7% Deutsche Boerse AG 13,000 1,158,834 TOTAL GERMANY (Cost $16,426,360) GREECE—0.5% CONSTRUCTION MATERIALS—0.5% Titan Cement Co., SA 40,000 898,261 (Cost $905,029) HONG KONG—1.7% CONSTRUCTION & ENGINEERING—0.5% China State Construction International Holdings Ltd. 467,000 758,853 HOUSEHOLD APPLIANCES—0.4% Techtronic Industries Co., Ltd. 200,000 691,722 LIFE & HEALTH INSURANCE—0.8% AIA Group Ltd. 233,170 1,443,638 TOTAL HONG KONG (Cost $3,065,032) INDIA—1.2% DIVERSIFIED BANKS—0.8% HDFC Bank Ltd. 64,727 1,386,068 - 10 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) OIL & GAS REFINING & MARKETING—0.4% Reliance Industries Ltd.* 50,000 $ 774,833 TOTAL INDIA (Cost $1,696,164) IRELAND—3.6% BUILDING PRODUCTS—1.0% Johnson Controls International PLC. 40,000 1,759,200 CONSTRUCTION MATERIALS—1.0% CRH PLC. 52,000 1,814,966 ELECTRICAL COMPONENTS & EQUIPMENT—0.7% Eaton Corp., PLC. 16,000 1,132,480 PHARMACEUTICALS—0.9% Shire PLC. 27,000 1,503,425 TOTAL IRELAND (Cost $6,407,478) JAPAN—18.2% AUTOMOBILE MANUFACTURERS—2.4% Fuji Heavy Industries Ltd. 31,706 1,269,032 Toyota Motor Corp. 49,710 2,891,419 COMMODITY CHEMICALS—1.4% Toray Industries, Inc. 273,706 2,370,525 CONSTRUCTION & ENGINEERING—0.5% Takeuchi Manufacturing Co., Ltd.* 40,000 849,189 CONSUMER ELECTRONICS—0.8% Sony Corp. 44,000 1,332,516 DIVERSIFIED BANKS—1.9% Mitsubishi UFJ Financial Group, Inc. 501,400 3,211,437 DIVERSIFIED CHEMICALS—0.6% Daicel Corp. 95,900 1,060,706 DIVERSIFIED REAL ESTATE ACTIVITIES—0.9% Mitsui Fudosan Co., Ltd. 64,550 1,490,609 ELECTRONIC COMPONENTS—0.8% Alps Electric Co., Ltd. 53,500 1,425,329 HEAVY ELECTRICAL EQUIPMENT—0.8% Mitsubishi Electric Corp. 87,000 1,324,317 HOMEBUILDING—0.6% Haseko Corp. 98,900 1,090,268 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.7% Temp Holdings Co., Ltd. 75,000 1,300,965 INDUSTRIAL MACHINERY—1.0% CKD Corp.* 50,000 668,054 DMG Mori Co., Ltd.* 80,000 1,093,434 INTEGRATED TELECOMMUNICATION SERVICES—1.0% Nippon Telegraph & Telephone Corp. 40,000 1,767,284 LIFE & HEALTH INSURANCE—2.8% Dai-ichi Life Holdings, Inc. 155,000 2,810,602 - 11 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE JAPAN—(CONT.) LIFE & HEALTH INSURANCE—(CONT.) T&DHoldings, Inc.* 134,000 $ 1,985,588 RAILROADS—0.9% East Japan Railway Co. 17,650 1,598,687 WIRELESS TELECOMMUNICATION SERVICES—1.1% SoftBank Group Corp. 24,000 1,849,364 TOTAL JAPAN (Cost $30,586,021) NETHERLANDS—4.4% DIVERSIFIED BANKS—1.5% ING Groep NV 180,000 2,586,111 PERSONAL PRODUCTS—1.2% Unilever NV 50,000 2,028,279 SEMICONDUCTOR EQUIPMENT—1.2% ASML Holding NV# 17,176 2,085,166 SEMICONDUCTORS—0.5% NXP Semiconductors NV* 8,600 841,510 TOTAL NETHERLANDS (Cost $7,376,330) NORWAY—0.8% PACKAGED FOODS & MEATS—0.8% Orkla ASA 150,000 1,399,639 (Cost $1,439,230) RUSSIA—0.5% DIVERSIFIED BANKS—0.5% Sberbank of Russia PJSC# 75,000 879,391 (Cost $879,530) SOUTH KOREA—2.6% DIVERSIFIED METALS & MINING—0.5% POSCO* 4,000 943,397 ELECTRONIC EQUIPMENT MANUFACTURERS—0.7% SFA Engineering Corp.* 20,300 1,241,594 SEMICONDUCTORS—1.4% SK Hynix, Inc. 50,000 2,330,180 TOTAL SOUTH KOREA (Cost $3,844,158) SPAIN—1.4% DIVERSIFIED BANKS—1.4% Banco Santander SA* 432,000 2,413,751 (Cost $2,189,133) SWEDEN—2.8% BUILDING PRODUCTS—0.9% Assa Abloy AB, Cl. B 80,800 1,528,927 CONSTRUCTION & ENGINEERING—1.1% Skanska AB 78,000 1,907,098 - 12 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SWEDEN—(CONT.) DIVERSIFIED BANKS—0.8% Nordea Bank AB* 122,000 $ 1,472,810 TOTAL SWEDEN (Cost $4,596,774) SWITZERLAND—2.1% DIVERSIFIED CAPITAL MARKETS—1.3% UBS Group AG 135,000 2,194,153 PROPERTY & CASUALTY INSURANCE—0.8% Chubb Ltd. 11,200 1,472,688 TOTAL SWITZERLAND (Cost $3,474,632) TAIWAN—3.0% ELECTRONIC COMPONENTS—0.7% Largan Precision Co., Ltd.* 8,151 1,171,702 SEMICONDUCTORS—1.8% Taiwan Semiconductor Manufacturing Co., Ltd.* 514,100 3,078,724 TEXTILES—0.5% Eclat Textile Co., Ltd.* 90,000 944,783 TOTAL TAIWAN (Cost $3,939,536) UNITED KINGDOM—14.9% ASSET MANAGEMENT & CUSTODY BANKS—1.1% Man Group PLC. 1,120,000 1,880,938 DIVERSIFIED BANKS—2.5% Barclays PLC. 880,000 2,442,574 HSBC Holdings PLC. 220,000 1,873,086 HOUSEHOLD PRODUCTS—0.6% Reckitt Benckiser Group PLC. 12,052 1,034,253 INDUSTRIAL CONGLOMERATES—0.5% Smiths Group PLC. 47,000 890,939 INTEGRATED OIL & GAS—3.8% BP PLC. 506,100 3,023,062 Royal Dutch Shell PLC., Cl. B 123,632 3,492,332 PHARMACEUTICALS—2.7% AstraZeneca PLC. 48,000 2,547,617 GlaxoSmithKline PLC. 105,000 2,029,367 TOBACCO—1.7% British American Tobacco PLC. 48,511 2,994,841 TRADING COMPANIES & DISTRIBUTORS—1.3% Ashtead Group PLC. 66,600 1,350,435 Wolseley PLC. 15,000 929,065 WIRELESS TELECOMMUNICATION SERVICES—0.7% Vodafone Group PLC. 500,000 1,224,912 TOTAL UNITED KINGDOM (Cost $25,353,324) - 13 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—1.6% APPLICATION SOFTWARE—0.2% Mobileye NV* 7,000 $ 300,720 PHARMACEUTICALS—0.4% Allergan PLC. 3,700 809,893 SEMICONDUCTORS—1.0% Broadcom Ltd. 8,438 1,683,381 TOTAL UNITED STATES (Cost $2,756,208) TOTAL COMMON STOCKS (Cost $159,932,076) Total Investments (Cost $159,932,076) (a) 97.3 % 167,967,917 Other Assets in Excess of Liabilities 2.7 % 4,687,438 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $160,837,899, amounted to $7,130,018 which consisted of aggregate gross unrealized appreciation of $15,922,955 and aggregate gross unrealized depreciation of $8,792,937. See Notes to Financial Statements - 14 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—87.2% SHARES VALUE AEROSPACE & DEFENSE—2.0% Hexcel Corp. 31,933 $ 1,639,759 TransDigm Group, Inc. 7,574 1,639,014 AIRLINES—0.6% Southwest Airlines Co. 18,074 APPAREL ACCESSORIES & LUXURY GOODS—2.1% Kate Spade & Co.* 50,290 930,868 Lululemon Athletica, Inc.* 17,849 1,204,986 PVH Corp. 15,326 1,437,732 APPAREL RETAIL—1.8% Burlington Stores, Inc.* 14,585 1,220,765 Ross Stores, Inc. 26,476 1,750,328 APPLICATION SOFTWARE—2.4% Autodesk, Inc.* 29,516 2,400,831 Mobileye NV* 38,638 1,659,889 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 113,591 AUTO PARTS & EQUIPMENT—0.6% Delphi Automotive PLC. 13,813 AUTOMOTIVE RETAIL—1.3% Advance Auto Parts, Inc. 12,795 BIOTECHNOLOGY—6.3% Alexion Pharmaceuticals, Inc.* 16,891 2,207,316 BioMarin Pharmaceutical, Inc.* 13,353 1,170,123 Bluebird Bio, Inc.* 12,689 945,331 Clovis Oncology, Inc.* 19,652 1,273,450 Incyte Corp.* 18,972 2,299,596 Spark Therapeutics, Inc.* 13,154 829,491 TESARO, Inc.* 10,711 1,744,179 BROADCASTING—0.8% CBS Corp., Cl. B 19,853 BUILDING PRODUCTS—2.0% Fortune Brands Home & Security, Inc. 29,964 1,651,915 Johnson Controls International PLC. 39,774 1,749,261 CASINOS & GAMING—1.1% Red Rock Resorts, Inc., Cl. A 77,735 COMMUNICATIONS EQUIPMENT—1.4% Palo Alto Networks, Inc.* 15,452 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Allison Transmission Holdings, Inc. 47,508 CONSTRUCTION MATERIALS—0.8% Vulcan Materials Co. 11,047 - 15 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSUMER FINANCE—0.5% LendingClub Corp.* 138,307 $ DATA PROCESSING & OUTSOURCED SERVICES—3.9% EuronetWorldwide, Inc.* 15,595 1,115,354 Fiserv, Inc.* 18,642 2,002,710 FleetCor Technologies, Inc.* 8,732 1,287,883 WNS Holdings Ltd.#* 72,668 2,066,678 ELECTRICAL COMPONENTS & EQUIPMENT—2.8% Acuity Brands, Inc. 4,109 851,508 AMETEK, Inc. 39,633 2,025,246 Rockwell Automation, Inc. 11,762 1,740,659 ELECTRONIC COMPONENTS—0.8% Universal Display Corp. 21,219 FINANCIAL EXCHANGES & DATA—3.0% IntercontinentalExchange Group, Inc. 28,765 1,678,725 MarketAxess Holdings, Inc. 9,215 1,725,509 S&P Global, Inc. 14,055 1,689,130 FOOD DISTRIBUTORS—1.2% Performance Food Group Co.* 88,300 GENERAL MERCHANDISE STORES—1.0% Dollar Tree, Inc.* 22,041 HEALTH CARE EQUIPMENT—6.9% ABIOMED, Inc.* 15,850 1,685,964 CR Bard, Inc. 6,576 1,560,682 DexCom, Inc.* 26,247 2,077,450 Edwards Lifesciences Corp.* 18,905 1,819,417 IDEXX Laboratories, Inc.* 17,054 2,086,216 Masimo Corp.* 18,316 1,347,691 Nevro Corp.* 10,928 950,955 HEALTH CARE TECHNOLOGY—1.2% Medidata Solutions, Inc.* 40,243 HOME ENTERTAINMENT SOFTWARE—1.7% Electronic Arts, Inc.* 33,519 HOTELS RESORTS & CRUISE LINES—1.1% Marriott International, Inc., Cl. A 22,657 HOUSEHOLD PRODUCTS—0.9% Church & Dwight Co., Inc. 33,314 HOUSEWARES & SPECIALTIES—1.9% Newell Brands, Inc. 66,318 INDUSTRIAL GASES—1.4% Air Products & Chemicals, Inc. 17,027 INDUSTRIAL MACHINERY—0.5% Snap-on, Inc. 4,617 INTERNET SOFTWARE & SERVICES—1.6% Match Group, Inc.* 85,615 1,487,133 - 16 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. A* ,@ 16,376 $ 99,566 Q2 Holdings, Inc.* 36,162 1,148,143 INVESTMENT BANKING & BROKERAGE—1.0% TD Ameritrade Holding Corp. 37,162 IT CONSULTING & OTHER SERVICES—1.9% Gartner, Inc.* 11,587 1,151,284 InterXion Holding NV* 53,620 2,060,617 LEISURE PRODUCTS—0.7% Coach, Inc. 29,384 LIFE SCIENCES TOOLS & SERVICES—0.9% Illumina, Inc.* 9,092 MANAGED HEALTH CARE—0.7% WellCare Health Plans, Inc.* 7,838 METAL & GLASS CONTAINERS—1.2% Ball Corp. 27,138 MOVIES & ENTERTAINMENT—1.0% Viacom, Inc., Cl. B 41,204 OIL & GAS EXPLORATION & PRODUCTION—1.4% Encana Corp. 92,413 1,179,190 Pioneer Natural Resources Co. 6,468 1,165,727 PACKAGED FOODS & MEATS—1.2% Conagra Brands, Inc. 26,678 1,042,843 Pinnacle Foods, Inc. 17,673 940,027 PHARMACEUTICALS—1.4% Aerie Pharmaceuticals, Inc.* 26,172 1,148,951 Zoetis, Inc. 20,370 1,119,128 REGIONAL BANKS—1.7% Citizens Financial Group, Inc. 29,936 1,082,785 Regions Financial Corp. 124,421 1,792,907 RESEARCH & CONSULTING SERVICES—1.0% Verisk Analytics, Inc., Cl. A* 21,354 SEMICONDUCTOR EQUIPMENT—1.3% Lam Research Corp. 18,815 SEMICONDUCTORS—4.3% Broadcom Ltd. 15,453 3,082,873 CaviumNetworks, Inc.* 21,012 1,391,205 Microsemi Corp.* 18,762 997,200 NVIDIA Corp. 6,332 691,328 Skyworks Solutions, Inc. 11,570 1,061,432 SPECIALTY CHEMICALS—1.2% WR Grace & Co. 28,113 - 17 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY STORES—1.6% Tractor Supply Co. 11,573 $ 852,583 Ulta Beauty, Inc.* 6,799 1,851,232 SYSTEMS SOFTWARE—3.5% Fortinet, Inc.* 24,450 813,207 Proofpoint, Inc.* 10,957 878,313 Red Hat, Inc.* 27,821 2,111,058 ServiceNow, Inc.* 23,254 2,107,277 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.4% Western Digital Corp. 30,513 TRADING COMPANIES & DISTRIBUTORS—4.0% Fastenal Co. 59,491 2,955,513 HD Supply Holdings, Inc.* 55,927 2,365,712 United Rentals, Inc.* 10,283 1,300,902 TRUCKING—0.5% Old Dominion Freight Line, Inc. 9,347 TOTAL COMMON STOCKS (Cost $129,782,244) PREFERRED STOCKS—4.0% SHARES VALUE BIOTECHNOLOGY—3.7% Prosetta Biosciences, Inc., Series D* ,@,(a) 219,610 742,282 Tolero Pharmaceuticals, Inc.* ,@,(a) 495,000 5,499,450 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 66,787 406,065 Palantir Technologies, Inc., Cl. D* ,@ 8,701 52,902 TOTAL PREFERRED STOCKS (Cost $2,979,689) REAL ESTATE INVESTMENT TRUST—3.7% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 22,195 SPECIALIZED—3.3% Crown Castle International Corp. 19,567 1,718,570 CyrusOne, Inc. 26,177 1,260,684 Lamar Advertising Co., Cl. A 33,552 2,533,847 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $6,190,110) - 18 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 314,956 $ (Cost $314,956) Total Investments (Cost $139,266,999) (b) 95.1 % Other Assets in Excess of Liabilities 4.9 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 JS Kred SPV I, LLC. 06/26/15 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 7,143,378 4.27 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $139,326,729, amounted to $19,765,361 which consisted of aggregate gross unrealized appreciation of $22,066,719 and aggregate gross unrealized depreciation of $2,301,358. See Notes to Financial Statements - 19 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—86.2% SHARES VALUE AEROSPACE & DEFENSE—0.5% Digital Globe, Inc.* 25,448 $ APPAREL ACCESSORIES & LUXURY GOODS—0.9% Ralph Lauren Corp. 16,031 APPLICATION SOFTWARE—5.7% Blackbaud, Inc. 48,417 3,176,639 Mobileye NV* 74,901 3,217,747 Splunk, Inc.* 14,544 841,516 Tyler Technologies, Inc.* 10,888 1,589,866 ASSET MANAGEMENT & CUSTODY BANKS—2.7% Affiliated Managers Group, Inc. 8,314 1,266,721 WisdomTree Investments, Inc. 288,089 2,967,317 AUTOMOBILE MANUFACTURERS—0.6% Thor Industries, Inc. 9,199 BIOTECHNOLOGY—8.0% ACADIA Pharmaceuticals, Inc.* 59,049 2,042,505 Incyte Corp.* 30,903 3,745,753 Neurocrine Biosciences, Inc.* 38,446 1,649,718 TESARO, Inc.* 14,389 2,343,105 Ultragenyx Pharmaceutical, Inc.* 35,537 2,665,630 BREWERS—0.7% Craft Brew Alliance, Inc.* 68,635 BUILDING PRODUCTS—1.6% Allegion PLC. 36,838 COMMUNICATIONS EQUIPMENT—1.0% F5 Networks, Inc.* 11,494 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—2.1% Wabtec Corp. 36,927 CONSUMER FINANCE—2.9% LendingClub Corp.* 743,351 DATA PROCESSING & OUTSOURCED SERVICES—0.9% Euronet Worldwide, Inc.* 19,675 DISTRIBUTORS—1.0% LKQ Corp.* 50,391 ELECTRONIC COMPONENTS—2.2% Dolby Laboratories Inc., Cl. A 33,939 1,626,017 Universal Display Corp. 28,248 1,864,368 ELECTRONIC EQUIPMENT & INSTRUMENTS—1.0% FLIR Systems, Inc. 45,534 FINANCIAL EXCHANGES & DATA—4.3% IntercontinentalExchange Group, Inc. 59,236 3,457,013 MarketAxess Holdings, Inc. 17,773 3,327,994 - 20 - THE ALGER FUNDS |ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FOOD DISTRIBUTORS—1.5% Performance Food Group Co.* 103,845 $ HEALTH CARE EQUIPMENT—10.6% Abaxis, Inc. 34,883 1,777,463 ABIOMED, Inc.* 29,213 3,107,387 Cantel Medical Corp. 41,003 3,174,042 DexCom, Inc.* 41,030 3,247,525 Edwards Lifesciences Corp.* 24,272 2,335,937 Nevro Corp.* 27,039 2,352,934 Tactile Systems Technology, Inc.* 36,019 555,053 HEALTH CARE SUPPLIES—0.8% Neogen Corp.* 19,225 HEALTH CARE TECHNOLOGY—3.9% Medidata Solutions, Inc.* 66,682 3,303,426 Veeva Systems, Inc., Cl. A* 66,750 2,825,528 HOME ENTERTAINMENT SOFTWARE—2.8% Activision Blizzard, Inc. 36,283 1,458,940 Take-Two Interactive Software, Inc.* 55,525 2,978,916 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.1% WageWorks, Inc.* 23,057 INTERNET SOFTWARE & SERVICES—5.2% Cornerstone OnDemand, Inc.* 19,475 792,438 GrubHub, Inc.* 43,544 1,809,253 LogMeIn, Inc. 11,984 1,295,471 Match Group, Inc.* 139,155 2,417,122 Palantir Technologies, Inc., Cl. A* ,@ 81,310 494,365 Q2 Holdings, Inc.* 39,528 1,255,014 LIFE SCIENCES TOOLS & SERVICES—3.2% Bio-Techne Corp. 32,552 3,312,166 Luminex Corp.* 80,760 1,632,967 MOVIES & ENTERTAINMENT—2.2% Lions Gate Entertainment Corp., Cl. A 59,072 1,699,501 Lions Gate Entertainment Corp., Cl. B* 63,129 1,691,226 OIL & GAS DRILLING—1.1% Helmerich & Payne, Inc. 24,878 OIL & GAS EXPLORATION & PRODUCTION—2.1% Diamondback Energy, Inc.* 7,854 826,005 Pioneer Natural Resources Co. 9,004 1,622,791 Whiting Petroleum Corp.* 76,308 846,256 PACKAGED FOODS & MEATS—1.1% Hain Celestial Group, Inc.* 44,446 - 21 - THE ALGER FUNDS |ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—1.0% Aerie Pharmaceuticals, Inc.* 34,689 $ RESTAURANTS—2.1% Shake Shack, Inc., Cl. A* 94,289 SEMICONDUCTORS—5.1% Cavium Networks, Inc.* 23,605 1,562,887 Microsemi Corp.* 55,089 2,927,980 Monolithic Power Systems, Inc. 21,315 1,859,521 Skyworks Solutions, Inc. 17,329 1,589,762 SPECIALTY CHEMICALS—1.0% WR Grace & Co. 22,636 SYSTEMS SOFTWARE—2.5% Proofpoint, Inc.* 26,208 2,100,833 ServiceNow, Inc.* 19,300 1,748,966 TRADING COMPANIES & DISTRIBUTORS—2.0% Fastenal Co. 18,052 896,823 HD Supply Holdings, Inc.* 54,252 2,294,860 TRUCKING—0.8% Old Dominion Freight Line, Inc. 14,104 TOTAL COMMON STOCKS (Cost $113,462,051) PREFERRED STOCKS—3.8% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc., Series D* ,@,(a) 231,474 INTERNET SOFTWARE & SERVICES—1.5% Palantir Technologies, Inc., Cl. B* ,@ 331,607 2,016,171 Palantir Technologies, Inc., Cl. D* ,@ 43,203 262,674 PHARMACEUTICALS—1.8% Intarcia Therapeutics, Inc., Series DD* ,@ 49,317 TOTAL PREFERRED STOCKS (Cost $5,114,017) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 37,550 – (Cost $1) – MASTER LIMITED PARTNERSHIP—1.3% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.3% The Blackstone Group LP. 68,374 (Cost $1,632,436) REAL ESTATE INVESTMENT TRUST—2.8% SHARES VALUE SPECIALIZED—2.8% Crown Castle International Corp. 29,072 2,553,394 - 22 - THE ALGER FUNDS |ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—(CONT.) Lamar Advertising Co., Cl. A 23,927 $ 1,806,967 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,139,788) Total Investments (Cost $124,348,293) (b) 94.1 % Other Assets in Excess of Liabilities 5.9 % NET ASSETS 100.0 % $ * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Intarcia Therapeutics, Inc., Series DD 03/27/14 $ % $ % Dyax Corp. 05/07/15 0 % 0 % Dyax Corp. 05/15/15 0 % 0 % Dyax Corp. 06/18/15 0 % 0 % Dyax Corp. 06/26/15 0 % 0 % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 6,357,784 4.08 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $131,107,131, amounted to $15,711,193 which consisted of aggregate gross unrealized appreciation of $24,025,750 and aggregate gross unrealized depreciation of $8,314,557. See Notes to Financial Statements - 23 - THE ALGER FUNDS |ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—97.0% SHARES VALUE AEROSPACE & DEFENSE—1.5% Hexcel Corp. 36,897 $ APPAREL ACCESSORIES & LUXURY GOODS—0.3% Kate Spade & Co.* 19,680 APPAREL RETAIL—1.6% American Eagle Outfitters, Inc. 53,525 808,763 Burlington Stores, Inc.* 13,868 1,160,751 APPLICATION SOFTWARE—12.9% ACI Worldwide, Inc.* 101,461 1,968,343 American Software, Inc., Cl. A 170,867 1,792,395 Blackbaud, Inc. 35,211 2,310,194 Ellie Mae, Inc.* 12,126 1,003,305 Everbridge, Inc.* 45,513 840,625 Guidewire Software, Inc.* 26,163 1,369,110 HubSpot, Inc.* 21,438 1,099,769 Manhattan Associates, Inc.* 43,165 2,212,638 Paycom Software, Inc.* 11,431 528,570 Tyler Technologies, Inc.* 21,438 3,130,377 ASSET MANAGEMENT & CUSTODY BANKS—2.2% WisdomTree Investments, Inc. 272,830 AUTOMOTIVE RETAIL—0.6% Lithia Motors, Inc., Cl. A 7,078 BIOTECHNOLOGY—4.7% ACADIA Pharmaceuticals, Inc.* 43,948 1,520,161 Halozyme Therapeutics, Inc.* 59,155 683,240 Incyte Corp.* 6,064 735,018 Sarepta Therapeutics, Inc.* 13,688 425,149 TESARO, Inc.* 9,526 1,551,214 Ultragenyx Pharmaceutical, Inc.* 12,869 965,304 BREWERS—0.7% Craft Brew Alliance, Inc.* 56,720 BUILDING PRODUCTS—1.7% Masonite International Corp.* 31,525 COMMUNICATIONS EQUIPMENT—1.4% NetScout Systems, Inc.* 52,671 CONSUMER FINANCE—2.4% LendingClub Corp.* 495,519 DATA PROCESSING & OUTSOURCED SERVICES—0.9% Euronet Worldwide, Inc.* 16,490 ELECTRONIC COMPONENTS—2.1% Dolby Laboratories Inc., Cl. A 27,658 1,325,095 Universal Display Corp. 19,680 1,298,880 ELECTRONIC EQUIPMENT & INSTRUMENTS—4.4% Cognex Corp. 57,327 3,873,012 - 24 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT & INSTRUMENTS—(CONT.) FLIR Systems, Inc. 45,623 $ 1,611,861 FINANCIAL EXCHANGES & DATA—0.6% MarketAxess Holdings, Inc. 4,185 FOOD DISTRIBUTORS—1.3% Performance Food Group Co.* 71,730 HEALTH CARE EQUIPMENT—9.5% Abaxis, Inc. 45,061 2,296,083 ABIOMED, Inc.* 18,624 1,981,035 Cantel Medical Corp. 43,649 3,378,869 DexCom, Inc.* 9,871 781,289 Inogen, Inc.* 24,056 1,548,485 Insulet Corp.* 26,330 1,095,328 Tactile Systems Technology, Inc.* 54,902 846,040 HEALTH CARE FACILITIES—0.6% VCA Antech, Inc.* 9,008 HEALTH CARE SUPPLIES—5.4% Meridian Bioscience, Inc. 63,459 831,313 Neogen Corp.* 61,886 4,086,951 Quidel Corp.* 99,619 1,890,769 HEALTH CARE TECHNOLOGY—6.2% Medidata Solutions, Inc.* 53,648 2,657,722 Quality Systems, Inc.* 82,749 1,242,063 Veeva Systems, Inc., Cl. A* 48,306 2,044,793 Vocera Communications, Inc.* 89,531 1,857,768 HOME ENTERTAINMENT SOFTWARE—1.8% Take-Two Interactive Software, Inc.* 41,322 HUMAN RESOURCE & EMPLOYMENT SERVICES—3.7% On Assignment, Inc.* 27,002 1,222,651 WageWorks, Inc.* 47,755 3,445,523 INDUSTRIAL MACHINERY—3.8% DMC Global, Inc. 29,564 471,546 Proto Labs, Inc.* 30,944 1,624,560 Sun Hydraulics Corp. 67,855 2,658,559 INTERNET SOFTWARE & SERVICES—4.7% Cornerstone OnDemand, Inc.* 34,881 1,419,308 GrubHub, Inc.* 33,222 1,380,374 NIC, Inc. 54,029 1,302,099 Shopify, Inc., Cl. A* 14,345 729,013 SPS Commerce, Inc.* 16,393 1,131,117 IT CONSULTING & OTHER SERVICES—1.0% InterXion Holding NV* 33,466 - 25 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LEISURE FACILITIES—0.9% Planet Fitness, Inc., Cl. A 52,869 $ LIFE SCIENCES TOOLS & SERVICES—4.6% Bio-Techne Corp. 27,645 2,812,879 Luminex Corp.* 84,984 1,718,376 PRA Health Sciences, Inc.* 21,335 1,250,018 MANAGED HEALTH CARE—0.2% HealthEquity, Inc.* 5,282 MOVIES & ENTERTAINMENT—1.0% Lions Gate Entertainment Corp., Cl. A 21,534 619,533 Lions Gate Entertainment Corp., Cl. B* 21,534 576,896 OIL & GAS EQUIPMENT & SERVICES—1.0% RPC, Inc. 43,747 941,435 US Silica Holdings, Inc. 4,361 257,910 OIL & GAS EXPLORATION & PRODUCTION—0.5% Parsley Energy, Inc., Cl. A* 19,498 PHARMACEUTICALS—2.6% Aerie Pharmaceuticals, Inc.* 31,679 1,390,708 Pacira Pharmaceuticals, Inc.* 33,484 1,287,460 The Medicines Co.* 16,975 611,949 RESTAURANTS—2.7% Shake Shack, Inc., Cl. A* 45,495 1,606,428 Wingstop, Inc. 63,884 1,818,778 SEMICONDUCTORS—2.5% Cavium Networks, Inc.* 21,259 1,407,558 Microsemi Corp.* 31,717 1,685,759 SPECIALTY CHEMICALS—2.7% Balchem Corp. 31,950 2,723,418 Flotek Industries Inc.* 64,794 684,873 SPECIALTY STORES—0.4% Five Below, Inc.* 12,094 SYSTEMS SOFTWARE—1.9% Proofpoint, Inc.* 29,197 TOTAL COMMON STOCKS (Cost $101,896,062) PREFERRED STOCKS—1.4% SHARES VALUE BIOTECHNOLOGY—1.4% Prosetta Biosciences, Inc., Series D* ,@,(a) 50,688 171,326 Tolero Pharmaceuticals, Inc.* ,@,(a) 148,237 1,646,913 TOTAL PREFERRED STOCKS (Cost $675,194) - 26 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 9,700 $ – Neuralstem, Inc., 1/8/2019* ,@ 5,996 – – TOTAL RIGHTS (Cost $0) – REAL ESTATE INVESTMENT TRUST—0.9% SHARES VALUE SPECIALIZED—0.9% CyrusOne, Inc. 22,660 (Cost $762,426) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 290,078 (Cost $290,078) Total Investments (Cost $103,623,760) (b) 99.6 % Other Assets in Excess of Liabilities 0.4 % NET ASSETS 100.0 % $ - 27 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 JS Kred SPV I, LLC. 06/26/15 $ % $ % Neuralstem, Inc. 01/03/14 0 % 0 % Dyax Corp. 05/01/15 0 % 0 % Dyax Corp. 08/14/15 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 2,134,250 1.70 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $104,818,914, amounted to $20,246,352 which consisted of aggregate gross unrealized appreciation of $24,591,391 and aggregate gross unrealized depreciation of $4,345,039. See Notes to Financial Statements - 28 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—97.2% SHARES VALUE APPAREL ACCESSORIES & LUXURY GOODS—1.1% Kate Spade & Co.* 156,561 $ APPLICATION SOFTWARE—19.4% ACI Worldwide, Inc.* 431,514 8,371,372 ANSYS, Inc.* 49,235 4,591,656 Blackbaud, Inc. 145,585 9,551,832 Ellie Mae, Inc.* 25,750 2,130,555 Guidewire Software, Inc.* 122,024 6,385,516 Manhattan Associates, Inc.* 77,215 3,958,041 Paycom Software, Inc.* 71,985 3,328,586 PROS Holdings, Inc.* 141,868 3,175,006 Tyler Technologies, Inc.* 67,707 9,886,576 ASSET MANAGEMENT & CUSTODY BANKS—2.9% Wisdom Tree Investments, Inc. 733,047 BIOTECHNOLOGY—4.1% Incyte Corp.* 89,763 COMMUNICATIONS EQUIPMENT—1.6% NetScout Systems, Inc.* 123,250 CONSUMER FINANCE—1.6% LendingClub Corp.* 705,889 ELECTRONIC COMPONENTS—1.2% Universal Display Corp. 49,315 ELECTRONIC EQUIPMENT & INSTRUMENTS—4.7% Cognex Corp. 122,980 8,308,529 FLIR Systems, Inc. 117,093 4,136,896 FINANCIAL EXCHANGES & DATA—2.3% MarketAxess Holdings, Inc. 32,151 HEALTH CARE EQUIPMENT—14.0% Abaxis, Inc. 207,711 10,583,914 ABIOMED, Inc.* 44,171 4,698,469 Cantel Medical Corp. 122,760 9,502,851 DexCom, Inc.* 42,833 3,390,232 Inogen, Inc.* 39,437 2,538,560 Insulet Corp.* 151,108 6,286,093 HEALTH CARE SUPPLIES—5.9% Meridian Bioscience, Inc. 238,739 3,127,481 Neogen Corp.* 119,774 7,909,875 Quidel Corp.* 240,650 4,567,537 HEALTH CARE TECHNOLOGY—10.3% Medidata Solutions, Inc.* 208,565 10,332,310 Quality Systems, Inc.* 270,908 4,066,329 Veeva Systems, Inc., Cl. A* 241,878 10,238,696 Vocera Communications, Inc.* 128,817 2,672,953 - 29 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HUMAN RESOURCE & EMPLOYMENT SERVICES—2.8% WageWorks, Inc.* 104,555 $ INDUSTRIAL MACHINERY—4.9% DMC Global, Inc. 221,206 3,528,236 Proto Labs, Inc.* 67,305 3,533,512 Sun Hydraulics Corp. 152,381 5,970,288 INTERNET SOFTWARE & SERVICES—4.3% Cornerstone OnDemand, Inc.* 103,951 4,229,766 NIC, Inc. 265,177 6,390,766 SPS Commerce, Inc.* 9,280 640,320 LIFE SCIENCES TOOLS & SERVICES—3.4% Bio-Techne Corp. 88,181 MANAGED HEALTH CARE—0.8% HealthEquity, Inc.* 44,727 OIL & GAS EQUIPMENT & SERVICES—2.6% US Silica Holdings, Inc. 115,749 PHARMACEUTICALS—1.1% Heska Corp.* 36,686 RESTAURANTS—1.0% Wingstop, Inc. 92,796 SEMICONDUCTORS—1.6% Cavium Networks, Inc.* 64,967 SPECIALTY CHEMICALS—2.7% Balchem Corp. 84,810 SYSTEMS SOFTWARE—2.9% Proofpoint, Inc.* 95,689 TOTAL COMMON STOCKS (Cost $234,430,963) PREFERRED STOCKS—0.0% SHARES VALUE BIOTECHNOLOGY—0.0% Tolero Pharmaceuticals, Inc.* ,@,(a) 10,097 PHARMACEUTICALS—0.0% Intarcia Therapeutics, Inc., Series DD* ,@ 759 TOTAL PREFERRED STOCKS (Cost $55,038) Total Investments (Cost $234,486,001) (b) 97.2 % Other Assets in Excess of Liabilities 2.8 % NET ASSETS 100.0 % $ * Non-income producing security. - 30 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Intarcia Therapeutics, Inc., Series DD 03/27/14 $ % $ % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 155,304 0.06 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $235,534,966, amounted to $21,910,237 which consisted of aggregate gross unrealized appreciation of $27,700,133 and aggregate gross unrealized depreciation of $5,789,896. See Notes to Financial Statements - 31 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—81.1% SHARES VALUE BIOTECHNOLOGY—35.8% ACADIA Pharmaceuticals, Inc.* 20,000 $ 691,800 Alexion Pharmaceuticals, Inc.* 25,500 3,332,340 Amicus Therapeutics, Inc.* 60,000 330,000 Array BioPharma, Inc.* 13,000 141,310 Bavarian Nordic A/S* 7,950 313,465 Bellicum Pharmaceuticals, Inc.* 43,000 575,340 Biogen, Inc.* 10,500 2,911,020 BioMarin Pharmaceutical, Inc.* 40,000 3,505,200 Bluebird Bio, Inc.* 14,000 1,043,000 Catabasis Pharmaceuticals, Inc.* 19,638 79,141 Celgene Corp.* 33,000 3,832,950 Clovis Oncology, Inc.* 24,000 1,555,200 Curis, Inc.* 50,000 143,500 Exelixis, Inc.* 18,000 326,160 Five Prime Therapeutics, Inc.* 12,000 549,720 Genmab A/S* 4,000 774,686 Gilead Sciences, Inc. 19,000 1,376,550 Global Blood Therapeutics, Inc.* 10,000 161,500 Halozyme Therapeutics, Inc.* 113,000 1,305,150 Incyte Corp.* 44,500 5,393,845 Neurocrine Biosciences, Inc.* 14,000 600,740 ProShares UltraShort Nasdaq Biotechnology* 20,000 628,400 Ra Pharmaceuticals, Inc.* 14,654 233,585 Sarepta Therapeutics, Inc.* 70,000 2,174,200 Shire PLC.# 17,000 2,852,770 Spark Therapeutics, Inc.* 19,000 1,198,140 TESARO, Inc.* 17,000 2,768,280 United Therapeutics Corp.* 1,500 245,445 Vertex Pharmaceuticals, Inc.* 20,000 1,717,400 HEALTH CARE EQUIPMENT—17.8% ABIOMED, Inc.* 27,500 2,925,175 Boston Scientific Corp.* 35,000 842,100 CR Bard, Inc. 7,500 1,779,975 Danaher Corp. 8,000 671,360 DexCom, Inc.* 35,000 2,770,250 Edwards Lifesciences Corp.* 33,000 3,175,920 Glaukos Corp.* 21,000 865,620 IDEXX Laboratories, Inc.* 21,500 2,630,095 Masimo Corp.* 21,000 1,545,180 Nevro Corp.* 12,000 1,044,240 Obalon Therapeutics, Inc.* 46,795 473,565 Stryker Corp. 12,000 1,482,360 HEALTH CARE SERVICES—0.3% Diplomat Pharmacy, Inc.* 11,000 151,140 Tivity Health, Inc.* 8,000 205,200 - 32 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE SUPPLIES—0.6% WestPharmaceutical Services, Inc. 8,250 $ HEALTH CARE TECHNOLOGY—1.3% Agilent Technologies, Inc. 15,000 734,550 Medidata Solutions, Inc.* 3,500 173,390 Veeva Systems, Inc., Cl. A* 15,000 634,950 LIFE SCIENCES TOOLS & SERVICES—2.2% Illumina, Inc.* 7,000 1,120,700 NanoString Technologies, Inc.* 50,000 902,000 Patheon NV* 15,000 430,350 MANAGED HEALTH CARE—8.7% Aetna, Inc. 8,000 948,880 Cigna Corp. 4,000 584,880 Humana, Inc. 9,000 1,786,500 UnitedHealth Group, Inc. 33,000 5,349,300 WellCare Health Plans, Inc.* 8,500 1,237,090 PHARMACEUTICALS—14.4% Aerie Pharmaceuticals, Inc.* 34,000 1,492,600 Allergan PLC. 11,750 2,571,957 AstraZeneca PLC.# 43,000 1,170,890 Bristol-Myers Squibb Co. 79,000 3,883,640 Dermira, Inc.* 36,000 1,059,840 Eli Lilly & Co. 47,500 3,658,925 Emmaus Life Sciences, Inc.* ,@ 479,063 143,719 GlaxoSmithKline PLC.# 23,000 904,130 GW Pharmaceuticals PLC.#* 4,500 517,410 Zoetis, Inc. 17,000 933,980 TOTAL COMMON STOCKS (Cost $80,606,785) PREFERRED STOCKS—19.1% SHARES VALUE BIOTECHNOLOGY—18.7% Prosetta Biosciences, Inc., Series D* ,@,(a) 897,366 3,033,097 Tolero Pharmaceuticals, Inc.* ,@,(a) 1,638,547 18,204,257 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc., Series DD* ,@ 8,965 TOTAL PREFERRED STOCKS (Cost $9,270,545) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,800 – Neuralstem, Inc., 1/8/2019* ,@ 26,471 – – - 33 - THE ALGER FUNDS |ALGER HEALTH SCIENCES FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) RIGHTS—(CONT.) SHARES VALUE PHARMACEUTICALS—–% Emmaus Life Sciences, Inc., 9/11/2018* ,@ 320,000 $ – TOTAL RIGHTS (Cost $1) – Total Investments (Cost $89,877,331) (b) 100.2 % Liabilities in Excess of Other Assets (0.2 )% ) NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Emmaus Life Sciences, Inc. 09/09/13 $ % $ % Emmaus Life Sciences, Inc. 06/06/14 % % Emmaus Life Sciences, Inc., Rights 09/09/13 0 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Neuralstem, Inc. 01/03/14 0 % 0 % Dyax Corp. 04/01/15 0 % 0 % Dyax Corp. 10/15/15 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 21,890,465 19.25 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $91,211,403, amounted to $22,796,239 which consisted of aggregate gross unrealized appreciation of $29,917,717 and aggregate gross unrealized depreciation of $7,121,478. See Notes to Financial Statements - 34 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—90.0% SHARES VALUE AEROSPACE & DEFENSE—2.8% General Dynamics Corp. 7,200 $ 1,303,776 The Boeing Co. 10,004 1,634,854 AIR FREIGHT & LOGISTICS—0.6% United Parcel Service, Inc., Cl. B 6,204 AIRPORT SERVICES—0.7% Macquarie Infrastructure Corp. 9,780 APPAREL RETAIL—0.4% VF Corp. 7,700 ASSET MANAGEMENT & CUSTODY BANKS—1.4% BlackRock, Inc. 4,100 AUTO PARTS & EQUIPMENT—1.0% Delphi Automotive PLC. 15,500 BIOTECHNOLOGY—1.3% Amgen, Inc. 4,100 642,388 Gilead Sciences, Inc. 9,700 702,765 BREWERS—0.9% Molson Coors Brewing Co., Cl. B 9,800 BUILDING PRODUCTS—1.0% Johnson Controls International PLC. 23,875 CABLE & SATELLITE—2.4% Comcast Corporation, Cl. A 33,291 COMMUNICATIONS EQUIPMENT—1.2% Cisco Systems, Inc. 41,100 CONSUMER ELECTRONICS—0.5% Garmin Ltd. 11,100 CONSUMER FINANCE—0.8% Discover Financial Services 11,800 DIVERSIFIED BANKS—5.1% JPMorgan Chase & Co. 42,602 3,605,407 Wells Fargo & Co. 32,767 1,845,765 DIVERSIFIED CHEMICALS—0.9% The Dow Chemical Co. 16,500 DRUG RETAIL—1.6% CVS Caremark Corp. 15,600 1,229,436 Walgreens Boots Alliance, Inc. 6,100 499,834 ELECTRICAL COMPONENTS & EQUIPMENT—0.6% Eaton Corp., PLC. 9,500 FINANCIAL EXCHANGES & DATA—1.6% CME Group, Inc. 13,763 HEALTH CARE EQUIPMENT—0.8% Becton Dickinson and Co. 5,100 HOME IMPROVEMENT RETAIL—2.0% The Home Depot, Inc. 15,200 - 35 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—0.7% Royal Caribbean Cruises Ltd. 8,400 $ HOUSEHOLD PRODUCTS—1.5% The Procter & Gamble Co. 18,225 HYPERMARKETS & SUPER CENTERS—0.7% Wal-Mart Stores, Inc. 11,700 INDUSTRIAL CONGLOMERATES—4.0% General Electric Co. 68,347 2,029,906 Honeywell International, Inc. 18,744 2,217,790 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 3,519 INTEGRATED OIL & GAS—3.6% Exxon Mobil Corp. 32,100 2,692,869 TOTAL SA# 21,900 1,107,264 INTEGRATED TELECOMMUNICATION SERVICES—3.2% AT&T, Inc. 30,300 1,277,448 Verizon Communications, Inc. 43,829 2,148,059 INTERNET SOFTWARE & SERVICES—4.4% Alphabet, Inc., Cl. A* 2,005 1,644,481 Alphabet, Inc., Cl. C* 2,010 1,601,548 Facebook, Inc., Cl. A* 10,900 1,420,488 INVESTMENT BANKING & BROKERAGE—2.1% Morgan Stanley 51,500 LEISURE FACILITIES—0.6% Six Flags Entertainment Corp. 10,410 LEISURE PRODUCTS—1.0% Coach, Inc. 15,700 586,395 Mattel, Inc. 17,300 453,433 MANAGED HEALTH CARE—2.6% Aetna, Inc. 11,549 1,369,827 UnitedHealth Group, Inc. 8,912 1,444,635 MOVIES & ENTERTAINMENT—0.9% Time Warner, Inc. 10,000 MULTI-LINE INSURANCE—0.8% Hartford Financial Services Group, Inc. 16,900 MULTI-UTILITIES—0.6% Sempra Energy 6,500 OIL & GAS EQUIPMENT & SERVICES—1.0% Halliburton Company 19,500 OIL & GAS EXPLORATION & PRODUCTION—1.0% ConocoPhillips 21,000 OTHER DIVERSIFIED FINANCIAL SERVICES—1.6% Bank of America Corp. 77,135 - 36 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PACKAGED FOODS & MEATS—0.7% The Kraft Heinz Co. 8,600 $ PHARMACEUTICALS—8.1% Bristol-Myers Squibb Co. 27,900 1,371,564 Eli Lilly & Co. 20,500 1,579,115 GlaxoSmithKline PLC.# 17,100 672,201 Johnson & Johnson 20,000 2,265,000 Pfizer, Inc. 62,024 1,968,022 Roche Holding AG# 23,800 713,048 RAILROADS—1.6% CSX Corp. 36,791 RESTAURANTS—1.7% Darden Restaurants, Inc. 8,100 593,568 McDonald's Corp. 9,800 1,201,186 SEMICONDUCTOR EQUIPMENT—1.1% Kla-Tencor Corp. 13,444 SEMICONDUCTORS—4.1% Broadcom Ltd. 10,900 2,174,550 Intel Corp. 42,000 1,546,440 QUALCOMM, Inc. 12,100 646,503 SOFT DRINKS—2.7% PepsiCo, Inc. 19,800 2,054,844 The Coca-Cola Co. 20,700 860,499 SYSTEMS SOFTWARE—4.0% Choicestream, Inc.* ,@,(a) 5,064 – Microsoft Corp. 66,604 4,305,949 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.0% Apple, Inc. 33,618 4,079,544 Western Digital Corp. 15,200 1,211,896 TOBACCO—2.6% Altria Group, Inc. 39,079 TOTAL COMMON STOCKS (Cost $62,040,431) CONVERTIBLE PREFERRED STOCKS—0.6% SHARES VALUE PHARMACEUTICALS—0.6% Allergan PLC., 5.50%, 3/1/2018* 770 (Cost $770,000) PREFERRED STOCKS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 43,672 – - 37 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Choicestream, Inc., Cl. B* ,@,(a) 89,234 $ – – TOTAL PREFERRED STOCKS (Cost $88,465) – WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 15,285 – (Cost $15,269) – MASTER LIMITED PARTNERSHIP—1.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 50,400 OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP. 16,300 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,685,110) REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE HEALTH CARE—0.7% Welltower, Inc. 11,100 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 22,200 SPECIALIZED—1.6% Crown Castle International Corp. 8,400 737,772 Lamar Advertising Co., Cl. A 12,600 951,552 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,584,853) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 15,285 (Cost $3,780) Total Investments (Cost $67,187,908) (b) 95.4 % Other Assets in Excess of Liabilities 4.6 % NET ASSETS 100.0 % $ - 38 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) # American Depositary Receipts. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Total $ 15,285 0.01 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $66,917,161, amounted to $34,603,005 which consisted of aggregate gross unrealized appreciation of $36,218,530 and aggregate gross unrealized depreciation of $1,615,525. See Notes to Financial Statements - 39 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in eight funds — Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund (collectively, the “Funds” or individually, each a “Fund”). The Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund and Alger Health Sciences Fund normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. The Alger Growth & Income Fund also invests primarily in equity securities but has an investment objective of both capital appreciation and current income. Each Fund offers one or more of the following share classes: Class A, B, C, I and Z. Class A shares are generally subject to an initial sales charge while Class B and C shares are generally subject to a deferred sales charge. Class B shares will automatically convert to Class A shares eight years after the end of the calendar month in which the order to purchase was accepted. The conversion is completed without the imposition of any sales charges or other fees. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the pro rata allocation of the fund’s expense other than a class expense (not including advisory or custodial fees or other expenses related to the management of the fund’s assets) to a share class. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent Management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications - 40 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment manager, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) - 41 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 42 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 467,754,925 $ 467,754,925 — — Consumer Staples 110,818,984 110,818,984 — — Energy 55,164,949 55,164,949 — — Financials 87,322,881 87,322,881 — — Health Care 353,632,230 353,632,230 — — Industrials 193,768,136 193,768,136 — — Information Technology 1,020,522,135 1,019,590,180 — 931,955 Materials 47,261,094 47,261,094 — — Telecommunication Services 26,097,968 26,097,968 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology 387,502 — — 387,502 MASTER LIMITED PARTNERSHIP Financials 25,088,727 25,088,727 — — PREFERRED STOCKS Health Care 4,357,071 — — 4,357,071 Information Technology 4,295,976 — — 4,295,976 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 7,276,500 7,276,500 — — Real Estate 27,784,413 27,784,413 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger International Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 12,594,173 — $ 12,594,173 — Consumer Staples 10,831,306 1,672,122 9,159,184 — Energy 21,648,301 9,928,055 11,720,246 — Financials 47,894,483 12,187,598 35,706,885 — Health Care 11,200,313 1,227,585 9,972,728 — Industrials 22,865,151 2,891,680 19,973,471 — Information Technology 23,708,836 8,557,937 15,150,899 — Materials 10,650,439 605,817 10,044,622 — Telecommunication Services 6,574,915 — 6,574,915 — TOTAL COMMON STOCKS $ $ $ — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 43 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 25,014,009 $ 25,014,009 — — Consumer Staples 5,445,174 5,445,174 — — Energy 2,344,917 2,344,917 — — Financials 11,707,423 11,707,423 — — Health Care 28,855,950 28,855,950 — — Industrials 23,954,742 23,954,742 — — Information Technology 40,684,914 40,585,348 — 99,566 Materials 7,816,254 7,816,254 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 6,241,732 — — 6,241,732 Information Technology 458,967 — — 458,967 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 6,224,895 6,224,895 — — SPECIAL PURPOSE VEHICLE Financials 343,113 — — 343,113 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 10,697,767 $ 10,697,767 — — Consumer Staples 5,101,703 5,101,703 — — Energy 5,065,370 5,065,370 — — Financials 15,605,521 15,605,521 — — Health Care 42,863,605 42,863,605 — — Industrials 12,432,669 12,432,669 — — Information Technology 41,164,034 40,669,669 — 494,365 Materials 1,569,580 1,569,580 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 2,094,295 2,094,295 — — PREFERRED STOCKS Health Care 3,584,574 — — 3,584,574 Information Technology 2,278,845 — — 2,278,845 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 4,360,361 4,360,361 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 44 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 9,279,619 $ 9,279,619 — — Consumer Staples 2,450,963 2,450,963 — — Energy 1,886,064 1,886,064 — — Financials 6,651,142 6,651,142 — — Health Care 42,550,401 42,550,401 — — Industrials 13,417,065 13,417,065 — — Information Technology 42,196,165 42,196,165 — — Materials 3,408,291 3,408,291 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 1,818,239 — — 1,818,239 REAL ESTATE INVESTMENT TRUST Real Estate 1,091,306 1,091,306 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 316,011 — — 316,011 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 5,539,846 $ 5,539,846 — — Energy 6,845,396 6,845,396 — — Financials 17,925,994 17,925,994 — — Health Care 104,757,453 104,757,453 — — Industrials 20,575,679 20,575,679 — — Information Technology 94,416,327 94,416,327 — — Materials 7,229,204 7,229,204 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 155,304 — — 155,304 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 45 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Health Care $ 92,260,896 $ 91,029,026 $ 1,088,151 $ 143,719 PREFERRED STOCKS Health Care 21,746,746 — — 21,746,746 RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ Alger Growth & Income Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 11,830,170 $ 11,830,170 — — Consumer Staples 11,517,414 11,517,414 — — Energy 5,927,208 5,927,208 — — Financials 14,226,188 14,226,188 — — Health Care 13,632,744 13,632,744 — — Industrials 12,025,939 12,025,939 — — Information Technology 21,038,210 21,038,210 — — Materials 1,475,710 1,475,710 — — Telecommunication Services 3,425,507 3,425,507 — — Utilities 665,535 665,535 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 609,447 609,447 — — CORPORATE BONDS Information Technology 15,285 — — 15,285 MASTER LIMITED PARTNERSHIP Energy 484,925 484,925 — — Financials 1,543,752 1,543,752 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Information Technology — REAL ESTATE INVESTMENT TRUST Financials 676,878 676,878 — — Real Estate 2,425,254 2,425,254 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 46 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Common Stocks Opening balance at November 1, 2016 $ 1,172,607 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (240,652 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 931,955 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (240,652 ) Alger Capital Appreciation Fund Corporate Bonds Opening balance at November 1, 2016 $ 387,502 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 387,502 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ – Alger Capital Appreciation Fund Preferred Stocks Opening balance at November 1, 2016 $ 10,752,714 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (2,099,667 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 8,653,047 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (2,099,667 ) - 47 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Warrants Opening balance at November 1, 2016 $ 379,752 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (379,752 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (379,752 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Common Stocks Opening balance at November 1, 2016 $ 125,276 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (25,710 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 99,566 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (25,710 ) - 48 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 2,103,258 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 4,597,441 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 6,700,699 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 4,597,441 Special Purpose Alger Mid Cap Growth Fund Vehicle Opening balance at November 1, 2016 $ 327,271 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 15,842 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 343,113 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 15,842 - 49 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Common Stocks Opening balance at November 1, 2016 $ 622,021 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (127,656 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 494,365 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (127,656 ) Alger SMid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 6,615,493 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (752,074 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 5,863,419 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (752,074 ) Alger SMid Cap Growth Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ — - 50 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 396,005 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,422,234 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 1,818,239 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 1,422,234 Alger Small Cap Growth Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ — Special Purpose Alger Small Cap Growth Fund Vehicle Opening balance at November 1, 2016 $ 301,420 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 14,591 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 316,011 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 14,591 - 51 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Focus Fund Preferred Stocks Opening balance at November 1, 2016 $ 56,319 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 98,985 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 155,304 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 98,985 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Common Stocks Opening balance at November 1, 2016 $ 143,719 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 143,719 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ – - 52 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Preferred Stocks Opening balance at November 1, 2016 $ 6,250,448 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 15,496,298 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 21,746,746 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 15,496,298 Alger Health Sciences Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ — - 53 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Common Stocks Opening balance at November 1, 2016 $ 0 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ — Alger Growth & Income Fund Corporate Bonds Opening balance at November 1, 2016 $ 15,285 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 15,285 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ – Alger Growth & Income Fund Preferred Stocks Opening balance at November 1, 2016 $ 52,648 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (52,648 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (52,648 ) - 54 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Warrants Opening balance at November 1, 2016 $ 14,979 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (14,979 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (14,979 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of January 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 55 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value Valuation Unobservable Weighted January 31, 2017 Methodology Input Input/ Range Average Alger Capital Appreciation Fund Common Stocks $ 99,566 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario 10-50% N/A Probability Time to Exit 1.1-3.1 Years N/A Preferred Stocks 6,700,699 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario 10-80% N/A Probability Time to Exit 1.1-3.1 Years N/A Warrants 0 Income Discount Rate 40% N/A Approach Corporate Bonds 387,502 Income Discount Rate 40% N/A Approach Alger Mid Cap Growth Fund Common Stocks $ 931,955 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario 10-50% N/A Probability Time to Exit 1.1-3.1 Years N/A Preferred Stocks 6,700,699 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40.5% 23.68% Scenario 10-80% 43.5% Probability Time to Exit 1.1-3.1 Years N/A Special Purpose 343,113 Market Revenue Multiple 3.0x-4.2x N/A Vehicle Approach Alger Health Sciences Fund Common Stocks 143,719 Income Discount Rate 30% N/A Approach Preferred Stocks 509,392 Market Scenario 80-100% N/A Approach Probability Time 1.0-2.5 Years N/A to Exit 67.8% N/A Volatility Preferred Stocks 21,237,354 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40.5% 24.31% Scenario 10-80% 45.00% Probability Rights - Income Discount Rate 30% N/A Approach Alger Growth & Income Fund Common Stocks 0 Income Discount Rate 40% N/A Approach Preferred Stocks 0 Income Discount Rate 40% N/A Approach - 56 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Corporate Bonds 15,285 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger SMid Cap Growth Fund Common Stocks 494,365 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario 10-50% N/A Probability Time to Exit 1.1-3.1 Years N/A Preferred Stocks 2,802,192 Market Scenario 80-100% N/A Approach Probability Time 1.0-2.5 Years N/A to Exit 67.8% N/A Volatility Preferred Stocks 3,061,227 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 24.81% Scenario 10-50% N/A Probability Time to Exit 1.1-3.1 Years N/A Alger Small Cap Growth Fund Preferred Stocks 1,818,239 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 21.67% Scenario 10-50% N/A Probability Time to Exit 1.1-3.1 Years N/A Special Purpose 316,011 Market Revenue Multiple 3.0x-4.2x N/A Vehicle Approach Alger Small Cap Focus Fund Preferred Stocks 43,126 Market Scenario 80-100% N/A Approach Probability Time 1.0-2.5 Years N/A to Exit 67.8% N/A Volatility Preferred Stocks 112,178 Discounted Discount Rate 21.5-22.5% N/A Cash Flow The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2017 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2017, such assets are categorized within the disclosure hierarchy as follows: - 57 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Fund $ 59,308,081 — $ 59,308,081 — Alger International Growth Fund 6,122,437 — 6,122,437 — Alger Mid Cap Growth Fund 9,065,896 — 9,065,896 — Alger SMid Cap Growth Fund 8,160 — 8,160 — Alger Small Cap Growth Fund (4,379 ) — (4,379 ) — Alger Small Cap Focus Fund 3,462,601 — 3,462,601 — Alger Health Sciences Fund (46 ) — (46 ) — Alger Growth & Income Fund 4,539,876 — 4,539,876 — Total $ — $ — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended January 31, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended January 31, 2017, there were no open derivative instruments. - 58 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 4 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2017. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Shares at Value at October 31, January 31, Dividend January 31, Security 2016 Additions Reductions 2016 Income 2016 Alger Capital Appreciation Fund Common Stocks Choicestream Inc.* 82,955 — — 82,955 — $ 0 Preferred Stocks Choicestream, Inc. 2,365,288 — — 2,365,288 — 0 Class A & Class B* Corporate Bonds Choicestream, Inc., 387,502 — — 387,502 — 387,502 11.0%,8/05/18 Warrants Choicestream, Inc., 06/22/26 387,502 — — 387,502 — 0 Alger Mid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 219,610 — — 219,610 — 742,282 Inc.* Tolero Pharmaceuticals, Inc.* 495,000 — — 495,000 — 5,499,450 Alger SMid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 231,474 — — 231,474 — 782,382 Inc.* Alger Small Cap Growth Fund Preferred Stocks Prosetta Biosciences, 50,688 — — 50,688 — 171,326 Inc.* Tolero Pharmaceuticals, Inc.* 148,237 — — 148,237 — 1,646,913 Alger Small Cap Focus Fund Preferred Stocks Tolero Pharmaceuticals, Inc.* 10,097 — — 10,097 — 112,178 Alger Health Sciences Fund - 59 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks Prosetta Biosciences, 897,366 — — 897,366 — 3,033,097 Inc.* Tolero Pharmaceuticals, Inc.* 1,638,547 — — 1,638,547 — 18,204,257 Alger Growth & Income Fund Common Stocks Choicestream Inc.* 5,064 — — 5,064 — 0 Preferred Stocks Choicestream, Inc. 132,906 — — 132,906 — 0 Class A & Class B* Corporate Bonds Choicestream, Inc., 15,285 — — 18,285 — 15,285 11.0%,8/05/18 Warrants Choicestream, Inc., 06/22/26 15,285 — — 15,285 — 0 * Non-income producing security. - 60 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 61 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 27, 2017 - 62 -
